PER CURIAM.
Affirmed. By itself, a landlord’s right to enter the premises and make repairs under a lease does not constitute control of the premises só as to impose on the landlord a duty to protect a tenant’s patrons from the criminal or even negligent acts of third parties on the premises. An owner is not responsible for injuries to persons caused solely by the lessee’s operations and activities. Cf. Craig v. Gate Maritime Properties, Inc., 631 So.2d 875 (Fla. 1st DCA 1994).
We find no error in the points raised on appeal.
WARNER, C.J., FARMER and SHAHOOD, JJ., concur.